Citation Nr: 0740932	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  01-04 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
patellofemoral syndrome (PFS) with malalignment of the left 
knee. 

2.  Entitlement to an initial (compensable) evaluation for 
PFS with malalignment of the right knee. 

3.  Entitlement to an initial (compensable) evaluation for 
residuals scalp cyst excision.

4.  Entitlement to a higher initial evaluation for iron 
deficiency anemia, rated 10 percent disabling from August 7, 
1999 to April 30, 2001 and noncompensable since May 1, 2001. 

5.  Entitlement to service connection for status-post 
dilation and curettage (D&C).



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO, in part, granted service 
connection for PFS with malalignment of the right and left 
knees and residuals scalp cyst excision; each disability was 
assigned an initial noncompensable evaluation, effective 
August 7, 1999.  By that same rating action, the RO also 
granted service connection for iron deficiency anemia; an 
initial 10 percent disability evaluation was assigned.  The 
RO also denied service connection for residuals of D&C.  The 
veteran timely appealed the February 2000 rating action to 
the Board.  Jurisdiction of the veteran's claims file was 
transferred to the RO and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

In February 2000, the RO denied entitlement to service 
connection for rectal pain, hearing loss and sinusitis.  The 
veteran submitted a notice of disagreement with the denials 
in January 2001.  A statement of the case has not yet been 
issued. 

By a May 2001 rating action, the RO reduced the disability 
rating assigned to the service-connected iron deficiency 
anemia to noncompensable, effective May 1, 2007.  
Also on appeal from the February 2000 rating decision, was 
the issue of entitlement to service connection for upper back 
disability.   By a May 2006 rating action, the RO granted 
service connection for degenerative disease of cervical spine 
with cervical strain; an initial 10 percent rating was 
assigned, effective August 7, 1999.  As the veteran has not 
disagreed with the initial evaluation or effective date, this 
issue is no longer before the Board.  Grantham v. Brown, 114 
F. 3d 1156 (Fed. Cir. 1997).

In October 2007, the veteran failed to appear before an 
Acting Veterans Law Judge for a hearing at the Board in 
Washington, DC.  Her hearing request is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran's left 
and right knees have demonstrated normal extension, flexion 
limited to 90 degrees, normal X-ray findings, with no 
evidence of instability or subluxation.

2.  Throughout the entire appeal period, the scalp scar has 
exhibited a single characteristic of disfigurement, but has 
not caused any limitation of function of the head, is not 
painful or unstable, and has not been more than slightly 
disfiguring.

3.  The veteran's service-connected iron deficiency anemia is 
productive of hemoglobin count of 14.5 and 11.3 milligrams 
and has been characterized as mild.

4.  The veteran does not currently have residuals of D&C.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent from August 7, 1999 to April 30, 2001, or in excess 
of 0 percent since May 1, 2001 for PFS with malalignment of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).

2.  The criteria for an initial compensable evaluation for 
PFS with malalignment of the right knee have not been met at 
anytime during the appeal period.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261.

3.  The criteria for an initial compensable rating for 
residual scalp scar have not been met at anytime during the 
appeal period.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-7805 (2001 & 
2007).

4.  The criteria for an initial compensable disability rating 
for iron deficiency anemia have not been met at any time 
during the appeal period.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 7700 (2007).

5.  Residuals of D&C were not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).


Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In letters, dated in September 2001 and January 2004, VA 
informed the veteran of the information and evidence 
necessary to substantiate her claims.  The VCAA letters also 
told her what types of evidence VA would undertake to obtain 
and what evidence she was responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO did not specifically ask the veteran to provide any 
evidence in her possession that pertained to the claims.  The 
letters did tell her that she was responsible for ensuring 
that VA received all requested records that were not in 
Federal possession, and for providing sufficient information 
to request the records. She was thereby put on notice to 
furnish relevant evidence in her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regards to the initial evaluation claims, the courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

While VA did not provide separate notice on the rating and 
effective date elements of the claims (notice provided in a 
May 2006 supplemental statement of the case (SSOC)), the 
absence of such notice is not generally prejudicial to a 
claimant.  Id.  The veteran has not alleged, nor does the 
record reveal, prejudice from the absence of notice on these 
elements

Regarding the veteran's claim for service connection for 
residuals of D&C, VCAA notice must generally be provided to a 
claimant prior to the initial decision on the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Since 
the claim is being denied, no effective date or ratings are 
being set, and the veteran is not prejudiced by the absence 
of notice on these elements of the claim.

While some of the notice in this case was provided after the 
initial decision, the timing deficiency was cured by 
readjudication of the claim after the notice in May 2006 
supplemental statement of the case.  Moreover, there could be 
no prejudice, because no additional VCAA notice was required, 
once service connection was granted.  Dunlap.

Duty to Assist

The Board finds that there has been compliance with the duty 
to assist requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified. 
The veteran was also afforded several VA examinations.  As 
such, no further action is necessary to assist the claimant 
with either the initial evaluations or service connection 
claims.

II.  Initial Rating Claims

General Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises, in part, 
from the original assignment of disability evaluations 
following awards of service connection, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of the disability ratings 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Analysis

Right and Left Knees

Patellofemoral syndrome with malalignment of the right and 
left knees; has been evaluated under Diagnostic Code 5257, 
effective August 7, 1999.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provide for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  Id.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id. 

In the absence of limitation of motion, a 10 percent 
evaluation is assigned where X-ray evidence shows involvement 
of two or more major joints or 2 or more minor joint groups. 
Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
rating where extension is limited to 10 degrees; 20 percent 
rating where extension is limited to 15 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 40 percent 
rating where extension is limited to 30 degrees; and a 50 
percent rating where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2007).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  

A separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Throughout the entire appeal period, the medical evidence has 
not demonstrated any subluxation or instability in either the 
right or left knees.  (See VA spine and general medical 
examination reports, dated in August 2000 and March 2006, 
reflecting that there was no evidence of subluxation, 
instability or laxity upon clinical evaluation).  Thus, an 
initial compensable initial evaluation under Diagnostic Code 
5257 is not warranted for either knee.

In terms of functional impairment, because the veteran's left 
and right knee disabilities have been rated under Diagnostic 
Code 5257, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application because that code is not based on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Similarly, as the medical evidence has not demonstrated 
compensable limitation of flexion or extension, an initial 
compensable evaluation Diagnostic Code 5260 or 5261 is not 
warranted for either knee.  Indeed, when evaluated by VA in 
August 2000, the veteran was noted to have had "full 
painless range of motion is noted bilaterally."  Upon 
evaluation of both knees by VA in December 2006, the veteran 
demonstrated full extension and flexion limited to 90 degrees 
(with pain noted at 90 digress of flexion) (see, VA spine and 
general medical examination reports, dated in August 2000 and 
December 2006, respectively).  

In addition, the medical evidence has not demonstrated 
functional impairment so as to warrant a compensable 
evaluation on the basis of the DeLuca factors.  In this 
regard, the December 2006 VA examiner specifically indicated 
that the veteran experienced no flare-ups of the knees.  In 
addition, while the veteran experienced pain on flexion in 
both knees at 90 degrees when evaluated by VA in December 
2006, there was full extension in both knees.  That same 
examination report also revealed that there was no evidence 
of any fatigue, weakness, or lack of endurance in either 
knee.  The December 2006 VA examiner noted that while the 
veteran had reported "buckling" of the knees, she had never 
hit the ground because of any "buckling." (See, December 
2006 VA examination report).  These findings are consistent 
with August 2000 and March 2003 VA examination reports, 
containing evidence of quadriceps and hamstring strength of 
5/5, bilaterally, with no evidence of atrophy in either knee.  
(See, VA spine and neurological examination reports, dated in 
August 2000 and March 2003, respectively).  

Thus, entitlement to a compensable evaluation on the basis of 
functional impairment is not warranted.  38 C.F.R. §§ 4.40, 
4.45.

In the case of arthritis, VA policy is to recognize any 
painful motion as warranting at least the minimum compensable 
rating.  38 C.F.R. § 4.59.  X-rays of the right and left 
knees, performed by VA March and August 2000 and September 
2001 (left knee), were unremarkable for any evidence of 
arthritis.  

There are also no findings of dislocated semilunar cartilage, 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum in either knee. Accordingly, 
compensable initial evaluations under the diagnostic codes 
applicable to these conditions are not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 
(2007).

The Board finds that the initial noncompensable evaluation 
appropriately reflects the highest level of disability since 
the grant of service connection for PFS with malalignment of 
the left and right knees.  Fenderson, supra.

Scalp Scar 

By a February 2000 rating action, the RO awarded service 
connection for scar, residual excision of cyst on scalp and 
rated the disability as noncompensable disabling, effective 
August 7, 1999, under Diagnostic Code 7804 (2000). 

During the rating period on appeal, the rating provisions for 
skin disabilities were revised.  As such, the Board will 
consider the veteran's skin disability under the old and new 
schedular provisions.  The veteran was informed of the change 
in the rating criteria in a May 2006 SSOC.  .

After a review of the  medical evidence of record, the Board 
finds that an initial compensable rating for the service-
connected scalp scar is not warranted under the rating 
criteria either prior to, or after, August 30, 2002.  

Rating Criteria Prior to August 30, 2002

The collective clinical findings, particularly those made on 
VA examinations in March 2000 and December 2006, which 
contain clinical findings of a 1 x 0.3 centimeter non-tender, 
superficial, non-adherent and scar "of no clinical 
consequence."  Further, the scar is covered by the veteran's 
hair.  Given these findings, the scar cannot, obviously, be 
described as moderately disfiguring.  Thus, an initial rating 
of 10 percent is not warranted under old version of 
Diagnostic Code 7800 (prior to August 30, 2002).

In addition, pursuant to Diagnostic Code 7803 (prior to 
August 30, 2002), a maximum 10 percent rating was warranted 
for a superficial scar disability that is poorly nourished 
with repeated ulceration.  Pursuant to Diagnostic Code 7805 
(prior to August 30, 2002), scars may also be rated on 
limitation of function of the part affected.  The medical 
evidence discloses there is no significant adherence of the 
scar, no ulceration or breakdown of the skin or ulceration of 
the scar, and no significant tissue loss, edema, or keloid 
formation.  In this regard, VA examination reports, dated in 
March 2000 and December 2006, disclose that the scalp scar 
was indurated, not fixed to any adhering structures and 
atrophic (see, March 2000 and December 2006 VA examination 
reports, respectively.  There is no allegation or evidence 
that the scarring affects the functioning of the head.  As 
such, a compensable rating under Diagnostic Codes 7803 and 
7805 (prior to August 30, 2002) is not for consideration.

Pursuant to Diagnostic Code 7804 (prior to August 30, 2002), 
a maximum 10 percent disability rating is assignable for 
tender and painful scars.  In this case, both March 2000 and 
December 2006 VA examination reports contain clinical 
findings of a non-tender and painful scar.  Thus, as there is 
no objective evidence that any of this particular scarring is 
tender and painful, an initial 10 percent rating is not 
warranted under Diagnostic Code 7804 (prior to August 30, 
2002).

Criteria effective August 30, 2002

In evaluating the veteran's scalp scar under the rating 
criteria for Diagnostic Code 7800, effective August 30, 2002, 
the Board finds that the veteran does not have even a single 
characteristic of disfigurement resulting from the forehead 
scar.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, (2007) scars 
of the head, face, or neck are evaluated based on the degree 
of disfigurement.  A 10 percent evaluation is warranted with 
one characteristic of disfigurement.  Note 1 under that 
Diagnostic Code indicates that the 8 characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118, are: (1) a scar 5 or more inches (13 or more cm.) in 
length; (2) a scar at least one-quarter inch (0.6 cm.) wide 
at widest part; (3) the surface contour of the scar elevated 
or depressed on palpation; (4) a scar that is adherent to 
underlying tissue; (5) the skin hypo-or hyper- pigmented in 
an area exceeding six square inches (39 sq. cm.); (6) the 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.);(7) 
the underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) the skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

In this case, when evaluated by VA in March 2000, the 
veteran's scalp scar measured 1 x 0.3 centimeters, so it does 
not exceed 5 inches in length, or one-quarter of an inch (0.6 
cm) in width.  That same examination report, along with a 
December 2006 VA examination report, disclose that the scalp 
scar was raised and "not fixed to underlying structures" 
and atrophic.  (See, March 2000 and December 2006 VA 
examination reports, respectively).  Thus, there is no 
evidence that the scalp scar is adherent to underlying 
tissue, or hyper-or hypopigmented in an area exceeding six 
square inches.  It does not have abnormal skin texture in an 
area exceeding six square inches; nor does it have indurated 
and inflexible skin in an area exceeding six square inches.

The March 2000 VA examiner found the scar to have been 
"raised."  In November 2003 the scar was described as 
"slightly raised," the December 2006 examiner did not 
report whether the scar was raised, and no examiner has 
specifically reported whether the contour of the scar was 
elevated on palpation, but the findings of a raised scar 
suggest that the scar could be elevated on palpation.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence is consistent with a finding that the 
contour of the scar is elevated on palpation.  As one 
characteristic of disfigurement is shown, a 10 percent rating 
is warranted under the new provisions of Diagnostic Code 
8100.  

A new law or regulation can apply only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Hence, the 10 percent rating is effective the date of 
the new regulation, August 30, 2002.

The Board has considered whether additional or higher 
compensable ratings might be warranted under alternate rating 
criteria that became effective August 30, 2000.  However, as 
night the March 2000 or December 2006 VA examination reports 
show the scalp scar to be unstable or painful, or to limit 
any function of the scalp or head, initial compensable 
ratings under Diagnostic Codes 7803, 7804, 7805 (in effect 
August 30, 2002) are not warranted.  38 C.F.R. § 4.118 
(2001).

As no potentially applicable criteria for a compensable 
rating for the veteran's forehead scar were met or 
approximated at any time during the appeal period, a 
compensable rating for this disability was not warranted for 
any period of time during the appeal period.  See Fenderson, 
supra.

The preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for her scalp scar.  
Accordingly, the claim must be denied.

Anemia

Initially it should be noted that the RO reduced the initial 
evaluation for anemia from 10 percent to noncompensable, 
effective May 1, 2001.  Because the rating was not in effect 
for five years or more, the provisions of 3.344 (a)(b) 
(2007), governing the stabilization of disability ratings, 
are not for application.  The rating could be reduced on a 
finding that the disability had improved.  38 C.F.R. 
§ 3.344(c).  

The provisions of 38 C.F.R. § 3.105(e), governing notice in 
rating reductions, were not applicable, because the rating 
reduction did not result in a reduction in overall 
compensation to the veteran.  VAOPGCPREC 71-91 (1991); 57 
Fed. Reg. 2,316 (1992).  When the RO reduced the anemia 
rating, it granted a 10 percent rating under the provisions 
of 38 C.F.R. § 3.324 (2007) (providing that rating when there 
are multiple noncompensable disabilities that interfere with 
employment).

The veteran's service-connected iron deficiency anemia is 
rated by the RO under Diagnostic Code 7700.  Diagnostic Code 
7700 dictates that iron deficiency anemia manifested by 
hemoglobin of 10gm/100ml or less and that is asymptomatic 
will be evaluated as noncompensable.  Iron deficiency anemia 
with hemoglobin of 10gm/100ml or less and with findings such 
as weakness, easy fatigability or headaches warrants a 10 
percent disability rating.  A 30 percent disability rating is 
not warranted unless there is hemoglobin of 8gm/100ml or less 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath. 38 C.F.R. § 4.71a, 
Diagnostic Code 7700.

VA examination reports, dated in March 2000, November 2003 
and December 2006 reflect that the veteran had a history of 
anemia.  A diagnosis of "no iron deficiency anemia at the 
present time" was recorded in November 2003.  In December 
2006, the VA examiner found the veteran to have very mild 
iron deficiency anemia of no clinical consequence.  When 
evaluated by VA in November 2003 and December 2006, the 
veteran's hemoglobin count was 14.5 and 11.3, respectively.  

The veteran has hemoglobin greater than 10gm/100ml, and has 
not been found to have any symptoms of anemia.  Therefore, 
the veteran did not meet the criteria for a rating in excess 
of 10 percent prior to May 1, 2001, and has not met the 
criteria for a compensable rating at any time since that 
date.  38 C.F.R. § 4.71, Diagnostic Code 7700; Fenderson, 
supra

III.  Extraschedular Consideration

At the most recent VA examination the veteran reported not 
working because of her non-service-connected neck disability.   
There is no evidence or contention that the service-connected 
disabilities cause marked interference with employment.  The 
disabilities have not required any periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2007).

IV.  Service Connection Claim

General Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
Analysis

The initial question is whether the veteran currently has 
residuals of D&C.  Service medical records reflect that in 
August 1998, the veteran underwent a D&C.  A few days post-
surgery, she experienced some cramping, weakness and mild 
dyspnea on exertion with no evidence of any further bleeding.  
She was found to have been "doing better."  She was placed 
on light duty (dish work only) and instructed to continue 
with medication.  An assessment of status-post D&C was 
recorded.  The remainder of the service medical records are 
devoid of any further subjective complaints or clinical 
findings referable to any further D&C residuals.

Post-service VA examination and treatment records show no 
evidence of any residuals of D&C.   

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In this case, there is no evidence of residuals of D&C.  
Thus, as the preponderance of the evidence is against the 
claim for service connection for residuals of D&C, there is 
no doubt to be resolved, and the claim is denied.  38 
U.S.C.A. § 5107(b).


ORDER

An initial rating for left knee patellofemoral syndrome with 
malalignment is denied. 

An initial compensable rating for right knee patellofemoral 
syndrome with malagignment is denied.

An initial compensable rating for residuals scalp cyst 
excision is granted, effective August 30, 2002.

An initial (compensable) evaluation in excess of 10 percent 
from August 7, 1999 to April 30, 2001 or noncompensable since 
May 1, 2001 for iron deficiency anemia is denied. 

Service connection for residuals of D&C are denied. 


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


